This defendant committed no crime in twentieth-century America, but he could have stolen a loaf of bread in nineteenth-century France and been pursued less vigorously.
I concur in Judge Bettman's excellent opinion, but must add a few observations. In thirteen years on the Hamilton County Municipal Court, I heard thousands of domestic violence cases — some involved serious injuries, many involved alcohol or drugs, some involved dangerous and potentially volatile situations, some were just sad, and all required the judge to be possessed of more wisdom than possible to separate the wheat from the chaff, the serious from the less serious. But I never saw one like this, at least that made it this far.
This young couple, seemingly Middle-Americans, both employed at a major corporation, had an argument about child care. Busy young parents, with demanding jobs, often struggle to arrange care for their children and the transportation involved. The argument became a bit too intense, and this defendant did what counselors often suggest — he left to let things cool down. His only comment was that his wife should leave too, because if she were there when he came home, he might be tempted to hit her. He did not state that he would hit her, just that he might feel tempted to. Under R.C. 2919.25(C), this language is not a crime, because it does not threaten "imminent physical harm." Obviously, the defendant should not have said what he did, but not every intemperate statement is a criminal offense. Courts must be very careful in imposing criminal liability based on words alone. Were these words made criminal, who would be free? Ralph Kramden, who was never known to hit anyone, would be in jail forever. *Page 657 
Unfortunately, the wife overreacted to the situation, a mistake she readily admits. Evidently egged on by family members, one of whom was a police officer, she sought a restraining order. In yet another example of a little knowledge being dangerous, the police relative "helped" her obtain what she thought was a restraining order, but which was actually a temporary protection order ancillary to the filing of a criminal complaint. The wife testified that she did not intend to charge her husband with a criminal offense, and did not even realize that she had until later in this unfortunate saga. Having taken this one crucial, though unintentional misstep, she set in motion events beyond her control — and worse, seemingly beyond the control of the prosecution or the judge.
The prosecution and the court both got lost in the dispute over the wife's assertion of her Fifth Amendment rights, and failed to realize that the conduct charged was not even a crimeat all! The case should have been dismissed, as the wife repeatedly requested, and these citizens allowed to resume their lives. Instead, the wife was badgered, bullied, and hauled beforethe grand jury — all in pursuit of a crime which did not even occur, and which was, even if it had, only a misdemeanor of the fourth degree. In alleged pursuit of "abuse" that did not occur, the system became the abuser, and the wife became, for the first time, a victim.
Everything that occurred up to the time of the grand jury debacle was bad enough, but I am baffled as to how any rational person could review the grand jury testimony and then decide toproceed with the prosecution. It was abundantly clear from the wife's testimony that no crime had been committed. A prosecution which had already gone seriously wrong became bizarre when continued after the grand jury testimony. And then the judge, who had the last clear chance to end the agony, found the defendant guilty — based on no evidence — of an act that was not criminal in the first place!
At long last, this whole sorry spectacle will now end, and this young couple can go back to living their lives, doing their jobs, and raising their family without the infliction of the criminal justice system upon them.